Case 1-17-45570-nhl   Doc 179   Filed 09/24/19   Entered 09/24/19 18:47:47




                                                    Archer & Greiner, P.C.
                                                    630 Third Avenue
                                                    New York, NY 10017
                                                            2235315
                                                        (212) 682-4940
Case 1-17-45570-nhl   Doc 179   Filed 09/24/19   Entered 09/24/19 18:47:47
Case 1-17-45570-nhl   Doc 179   Filed 09/24/19   Entered 09/24/19 18:47:47
Case 1-17-45570-nhl   Doc 179   Filed 09/24/19   Entered 09/24/19 18:47:47
Case 1-17-45570-nhl   Doc 179   Filed 09/24/19   Entered 09/24/19 18:47:47
                   Case 1-17-45570-nhl                     Doc 179      Filed 09/24/19        Entered 09/24/19 18:47:47




        VORAS ENTERPRISE INC.                                                          Speak to a dedicated business solutions expert
                                                                                       at 1-888-755-2172 — a one-stop number for
        DEBTOR-IN-POSSESSION CASE NO. 17-45570                                         both your business and personal needs.
        132 RALPH AVE
        BROOKLYN NY 11233




ACCOUNT SUMMARY                             FOR PERIOD AUGUST 01, 2019 - AUGUST 30, 2019



Previous Balance 07/31/19                               $578,473.76              Number of Days in Cycle                                 30
3 Deposits/Credits                                       $40,569.05              Minimum Balance This Cycle                     $311,762.45
4 Checks/Debits                                       ($282,328.70)              Average Collected Balance                      $475,584.63
Service Charges                                               $0.00
Ending Balance 08/30/19                                 $336,714.11

ACCOUNT DETAIL                     FOR PERIOD AUGUST 01, 2019                  - AUGUST 30, 2019


Date             Description                                              Deposits/Credits      Withdrawals/Debits         Resulting Balance
08/01      ACH Withdrawal CON ED OF NY INTELL                                                               $4,019.55             $574,454.21
           CK 080119 VORAS ENTERPRISE INC.D
           ***********0053
08/06      Check       207                                                                                 $10,000.00             $564,454.21
08/12      Customer Deposit                                                      $12,333.75                                       $576,787.96
08/12      Customer Deposit                                                       $3,283.64                                       $580,071.60
08/19      Check       210                                                                                $150,000.00             $430,071.60
08/21      Check       211                                                                                $118,309.15             $311,762.45
08/23      Customer Deposit                                                      $24,951.66                                       $336,714.11
Total                                                                            $40,569.05               $282,328.70
.....



            * designates gap in check sequence
Check No.         Date                   Amount          Check No.     Date             Amount      Check No.      Date                 Amount
207               08/06              $10,000.00          210*          08/19        $150,000.00     211           08/21         $118,309.15




                                                          Thank you for banking with us.                                         PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
            Case 1-17-45570-nhl            Doc 179          Filed 09/24/19              Entered 09/24/19 18:47:47



                                        Voras Bank Acct.- Capital One                                                       9/13/2019


                                         Bank Reconciliation Report
                                                    8/30/2019
                                                              5315

                                         Posted by: ebrown on 9/13/2019



Balance Per Bank Statement as of 8/30/2019                                                             336,714.11
Outstanding Checks

Check Date               Check Number       Payee                                                          Amount
8/16/2019                        209        throopllc - Throop Owner LLC                                 31,157.65
Less:              Outstanding Checks                                                                   31,157.65
                   Reconciled Bank Balance                                                             305,556.46



Balance per GL as of 8/30/2019                                                                         305,556.46
                   Reconciled Balance Per G/L                                                          305,556.46


Difference         (Reconciled Bank Balance And Reconciled Balance Per G/L)                                   0.00




Cleared Items:


Cleared Checks

Date               Tran #                   Notes                                             Amount          Date Cleared
7/30/2019                   215838318       coned - ConEdison                                      4,019.55          8/30/2019
8/6/2019                         207        payroll - NEBHDCo-Payroll-Janitorial Fees             10,000.00          8/30/2019
8/16/2019                        210        nebhdco - NEBHDCo                                    150,000.00          8/30/2019
8/16/2019                        211        ustrustee - office of the U S Trustee                118,309.15          8/30/2019
Total Cleared Checks                                                                            282,328.70
Cleared Deposits

Date               Tran #                   Notes                                             Amount          Date Cleared
8/12/2019                        49                                                               12,333.75          8/30/2019
8/12/2019                        50                                                                3,283.64          8/30/2019
8/23/2019                        51                                                               24,951.66          8/30/2019
Total Cleared Deposits                                                                           40,569.05
                   Case 1-17-45570-nhl                     Doc 179      Filed 09/24/19      Entered 09/24/19 18:47:47




        VORAS ENTERPRISE INC.
        UTILITY DEBTOR-IN-POSSESSION                                                Speak to a dedicated business solutions expert
                                                                                    at 1-888-755-2172 — a one-stop number for
        CASE NO. 17-45570                                                           both your business and personal needs.
        132 RALPH AVE
        BROOKLYN NY 11233




ACCOUNT SUMMARY                             FOR PERIOD AUGUST 01, 2019 - AUGUST 30, 2019



Previous Balance 07/31/19                                   $1,000.00         Number of Days in Cycle                                  30
0 Deposits/Credits                                              $0.00         Minimum Balance This Cycle                        $1,000.00
0 Checks/Debits                                                 $0.00         Average Collected Balance                         $1,000.00
Service Charges                                                 $0.00
Ending Balance 08/30/19                                     $1,000.00

ACCOUNT DETAIL                     FOR PERIOD AUGUST 01, 2019              - AUGUST 30, 2019


Date             Description                                             Deposits/Credits    Withdrawals/Debits         Resulting Balance
08/01                                                                                                                                $1,000.00


             No Account Activity this Statement Period

08/30                                                                                                                                $1,000.00

Total                                                                               $0.00                     $0.00
No Items Processed
.....




                                                          Thank you for banking with us.                                      PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
            Case 1-17-45570-nhl             Doc 179        Filed 09/24/19   Entered 09/24/19 18:47:47



                               Voras Bank Account - Capital One
                                  Bank Reconciliation Report
                                           8/31/2019
                                    Acc# '            3723

Opening Book Balance                                                    $     1,000.00




Deposits                                                                           -


Disbursements                                                                      -


Book Balance                                                            $     1,000.00



Outstanding Checks                                                -


Total Outstanding Checks                                                           -

Deposit in Transit                                                                 -




Adjusted Book Balance                                                   $     1,000.00



Bank Balance-8/31/2019                                                        1,000.00


Differnce (Reconciled Bank Balance and Book Balance)                               -
Case 1-17-45570-nhl   Doc 179   Filed 09/24/19   Entered 09/24/19 18:47:47
Case 1-17-45570-nhl   Doc 179   Filed 09/24/19   Entered 09/24/19 18:47:47
Case 1-17-45570-nhl   Doc 179   Filed 09/24/19   Entered 09/24/19 18:47:47
Case 1-17-45570-nhl   Doc 179   Filed 09/24/19   Entered 09/24/19 18:47:47
Case 1-17-45570-nhl   Doc 179   Filed 09/24/19   Entered 09/24/19 18:47:47
Case 1-17-45570-nhl   Doc 179   Filed 09/24/19   Entered 09/24/19 18:47:47
